1


1                          REPORTER'S RECORD

2                TRIAL COURT CAUSE NO. 04-06-11756

3               COURT OF APPEALS NO. 14-14-00513-CR          FILED IN
                                                      14th COURT OF APPEALS
4    PEDRO REYES TREJO,            ) IN THE    DISTRICT HOUSTON,
                                                          COURT      TEXAS
             Appellant             )                  12/29/2014 9:32:00 AM
5    vs.                           ) WALLER    COUNTY,CHRISTOPHER
                                                        TEXAS         A. PRINE
                                   )                           Clerk
6    THE STATE OF TEXAS,           )
             Appellee              ) 506TH JUDICIAL DISTRICT
7

8

9         _____________________________________________

10                       STATUS HEARING
          _____________________________________________
11

12

13       On the 16th day of December, 2014, the following

14   proceedings came on to be held in the above-titled and

15   numbered cause before the Honorable Albert M. McCaig,

16   Judge Presiding, held in Hempstead, Waller County, Texas.

17       Proceedings reported by computerized stenotype

18   machine.

19

20

21

22

23

24

25
                                                2


1                          APPEARANCES

2    FOR THE STATE:

3    Ms. Laurie Sellers
     SBOT NO. 10143800
4    Waller County District Attorney's Office
     645 12th Street
5    Hempstead, TX 77445-4445
     Telephone: (979)826-7718
6    Fax: (979)826-7722

7    FOR THE APPELLANT:

8    Mr. Calvin Garvie
     SBOT NO. 07714300
9    LAW OFFICE OF CALVIN GARVIE
     P.O. Box 416
10   Bellville, TX 77418
     Telephone: (979)865-5456
11
     THE INTERPRETER:
12
     Mr. James Rivera
13   (713)521-7373

14   Also Present:

15   Chief Deputy Joe Hester

16

17

18

19

20

21

22

23

24

25
                                                      3


1                      CHRONOLOGICAL INDEX

2
     December 16th, 2014
3
     Appearances...................................   2
4
     Proceedings...................................   5
5
     Adjournment...................................   4
6
     Court Reporter's Certificate..................   5
7

8                            EXHIBITS

9                          (None offered)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                  4


1                       P R O C E E D I N G S

2                    THE COURT:    This is Cause Number

3    04-06-11756, the State of Texas vs. Pedro Reyes Trejo.

4                    Mr. Trejo, Mr. James Rivera is going to

5    assist in the interpretation of this particular matter,

6    okay?   Mr. Trejo, you had filed an appeal earlier based

7    upon a ruling of this Court and the 14th Court of Appeals

8    has abated or held your appeal and ordered me to hold a

9    hearing and ordered you to be present at that hearing,

10   and that's why we've brought you in today.       Do you

11   understand that, sir?

12                   MR. TREJO:    Yes.

13                   THE COURT:    And I am required to find out

14   if you desire to continue with your appeal.      So do you

15   wish to continue with your appeal?

16                   MR. TREJO:    Yes.

17                   THE COURT:    Very well --

18                   MS. SELLERS:    And, Judge, I don't know if

19   it needs to be more specific; but the appeal is as to the

20   Defendant's original motion for second DNA testing and no

21   other issues.

22                   MR. RIVERA:    He understands.   He concurs

23   with what Ms. Sellers said.

24                   THE COURT:    Very well.

25                   And, sir, do you have the ability to
                                                                   5


1    employ your own attorney?

2                     MR. TREJO:    No.

3                     THE COURT:    Very well.   I'm going to

4    appoint Mr. Calvin Garvie to handle the appeal, and I

5    believe this will be called a Chapter 64 appeal.

6                     MR. GARVIE:    That is correct, Judge.

7                     THE COURT:    And those matters that are

8    pertaining thereto.    So the Court does specifically find

9    that Mr. Trejo does wish to pursue his appeal.      The Court

10   does find specifically that Mr. Trejo is indigent, and

11   the Court does find that Mr. Trejo is entitled to

12   appointed counsel.    The Court does find that a record of

13   these hearings will be made, and the court reporter will

14   be directed to file a record of these proceedings with

15   the Court of Appeals no later than December 25th of 2014.

16                    Very well.    With that, do you have any

17   questions?

18                    MR. TREJO:    No.

19                    THE COURT:    You will be held here a little

20   bit longer.

21                    Chief, do we know when we're taking him

22   back?   Today?

23                    MR. HESTER:    Today.

24                    THE COURT:    Very well.   I would like to

25   allow Mr. Garvie a little bit of time to talk to Mr.
                                                                6


1    Trejo before then.

2                  MR. HESTER:    No problem.

3                  THE COURT:    I will prepare the proper

4    order and this will be provided to the 14th Court of

5    Appeals along with the record that was made today and you

6    will be allowed to pursue your appeal.     Very well?

7                  MR. TREJO:    Thank you.

8                  THE COURT:    Thank you, Mr. Garvie.      That

9    concludes this hearing.

10                   (Proceedings adjourned.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                              7


1    THE STATE OF TEXAS         )

2    COUNTY OF WALLER           )

3                  I, Margaret Raiford, Substitute Reporter

4    in and for the 506th District Court of Waller County,

5    State of Texas, do hereby certify that the above and

6    foregoing contains a true and correct transcription of

7    all portions of evidence and other proceedings requested

8    by counsel to be included in this volume of the

9    Reporter's Record, in the above-entitled and numbered

10   cause, all of which occurred in open court or in chambers

11   and were reported by me.

12                 I further certify that this Reporter's

13   Record of the proceedings truly and correctly reflects

14   the exhibits, if any, admitted by the respective parties.

15                 I further certify that the total cost of

16   the preparation of this Reporter's Record is $100.00 and

17   will be paid by the County of Waller.

18                 WITNESS MY OFFICIAL HAND on this the 26th

19   day of December, 2014.

20

21                              /s/ Margaret Raiford

22                              Margaret Raiford, CSR 9192
                                Expiration Date; 12/31/16
23                              Certified Shorthand Reporter
                                327 N. Knox
24                              Giddings, TX 78942
                                (979)716-7122
25